Citation Nr: 0408333	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-21 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
cervical spine disorder, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a higher rating for service-connected 
residuals of a fracture of the left foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from June 1983 to August 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

The issue of entitlement to a higher rating for service-
connected residuals of a fracture of the left foot is the 
subject of the Remand that follows.  


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is primarily 
manifested by mild disc space narrowing, a minimal posterior 
osteophyte, and mild neural foraminal encroachment at the C6-
7 level as well as narrowing of the neural foramen at C4-5 on 
the left, with recurring episodes of left cervical 
radiculopathy, analogous to an individual with moderate 
intervertebral disc syndrome.

2.  There is no medical evidence of record that shows that 
the veteran suffers from incapacitating episodes of 
intervertebral disc syndrome where a physician prescribed bed 
rest and treatment for a certain duration of time at any time 
during the appeal period. 


CONCLUSION OF LAW

The schedular criteria for a higher rating of 20 percent for 
cervical spinal disorder have been approximated under the old 
schedule for rating spine disabilities. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in December 2001, the RO advised the 
veteran of the VCAA and VA's duties under the VCAA.  The RO 
also advised the veteran of the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO provided the veteran 
with a copy of the February 2003 rating decision and June 
2003 Statement of the Case (SOC) issued by a Decision Review 
Officer, which together provided the veteran with notice of 
the reasons for the rating assigned.  The SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in December 2002.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

The schedule for rating spine disabilities was amended in 
August 2003, effective September 26, 2003.  Amendment to Part 
4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454-51458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243) ["Amendment to Part 4"].  The Board notes that 
the rating criteria for evaluating intervertebral disc 
syndrome was changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293).  The new rating 
criteria were subsumed in the aforementioned amended rating 
schedule for spine disabilities.  The RO has not considered 
the veteran's disability under the amended schedule, but 
there is no prejudice to the veteran in proceeding with this 
appeal.  The Board finds that the veteran is entitled to a 
higher rating.  

The veteran's service-connected cervical spine disorder is 
presently assigned a 10 percent rating under the old criteria 
of Diagnostic Code 5290, for slight limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  A 20 percent rating is prescribed for moderate 
limitation of motion of the cervical spine.  Id.  A 30 
percent rating is prescribed for severe limitation of motion 
of the cervical spine.  Id.  

According to the December 2002 VA examination report, the 
examination of the cervical spine revealed forward flexion to 
approximately one inch away from the veteran's chest.  
Extension was to 60 degrees, with complaints of tingling and 
pain in the left shoulder and arm.  Lateral bending was to 60 
degrees on the right and left, with complaints of tingling 
and a pulling sensation in the left shoulder and arm.  
Rotation on the right and left was to 90 degrees, with 
complaints of pulling, numbness, and pain in the left arm on 
rotation to the left.  The foregoing medical evidence shows 
that the veteran has full range of motion in the cervical 
spine, which warrants a noncompensable rating under the old 
criteria of Diagnostic Code 5290.  

There, however, is medical evidence that the veteran suffers 
from additional functional loss due to pain, tingling, 
pulling, and numbness.  In addition to the complaints 
expressed by the veteran on examination of range of motion in 
the cervical spine, at the December 2002 VA examination, the 
veteran also reported that he was able to cut the grass and 
mow the lawn, but had difficulty performing any activities 
that entailed reaching over his head because any activity 
that necessitated that he use his neck, either turning or 
extension, caused pain and tingling in the arm.  Accordingly, 
with consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) (which 
address additional functional loss due to pain, weakness, 
excessive fatigability, etc.),
it appears that the veteran's neck disability is more 
productive of the next higher rating for slight functional 
impairment despite the fact that normal range of motion was 
shown on examination.  38 C.F.R. § 4.7 (2003).  As such, 
under the old criteria of Diagnostic Code 5290, the veteran 
is entitled to a rating of 10 percent.  As the Board relied 
on factors outside the rating criteria for a 10 percent 
rating, it follows that the next higher rating of 20 percent 
is not appropriate.  

Under the amended schedule for rating spine disabilities, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Amendment to Part 
4.  The range of motion of the cervical spine demonstrated at 
the December 2002 VA examination was normal, but with 
reliance on factors outside the rating criteria, such as 
additional functional loss due to pain, tingling, pulling, 
and numbness, a 10 percent rating would be appropriate under 
the new rating criteria as well.

The Board, however, has considered other potentially 
applicable diagnostic codes under which the veteran may be 
entitled to a rating in excess of 10 percent.  The Board 
finds that the veteran's neck disability should be reassigned 
to the old Diagnostic Code 5293 based on the medical 
evidence.  While it is not clear whether the disc space 
narrowing, found on private medical examinations and 
confirmed at the December 2002 VA examination, is evidence of 
intervertebral disc syndrome, the medical evidence shows that 
the symptomatology associated with the veteran's cervical 
spine disorder is analogous to an individual who suffers from 
intervertebral disc syndrome.  

For example, private medical records include a November 1999 
report that noted that radiographs of the cervical spine 
revealed mild disc space narrowing, a minimal posterior 
osteophyte, and mild neural foraminal encroachment at the C6-
7 level.  A September 2000 record noted that the veteran 
presented last November with pain in the neck and 
radiculopathy into the left arm.  The physical examination at 
that time revealed diminished sensation in the veteran's left 
upper and lower arm as well as the left hand when compared to 
the right.  There was also pain on hyper-extension of the 
neck; the pain went down the left arm.  Deep tendon reflexes 
were 1+ at the left elbow and wrist.  The assessment was 
degenerative disc disease and degenerative joint disease of 
the cervical spine with referred pain into the left arm and 
hand.  The physician instructed the veteran to continue use 
of a cervical collar and Motrin.  An October 2000 magnetic 
resonance imaging (MRI) scan noted narrowing of the neural 
foramen at C4-5 on the left related to hypertrophic changes.  

A November 2000 neurosurgery clinic evaluation noted that the 
veteran was evaluated for neck pain and left arm pain with 
numbness and tingling.  The physical examination revealed 
that the motor exam was intact, but the sensory exam 
demonstrated a decrease in sensation for the C4-5-6 
distribution on the left.  The cervical range of motion was 
slightly impaired with left lateral rotation and caused the 
veteran some discomfort on hyperextension.  The Hoffman's 
sign and Spurling's maneuver were negative.  Deep tendon 
reflexes in the upper extremities were equal bilaterally at 
1+.  The neurologist reported that he reviewed the cervical 
spine films and MRI and noted that the findings were mild or 
minimal in nature.  The neurologist noted an impression of 
symptoms of left cervical radiculopathy without major 
pathologic changes in the cervical spine.  The physician then 
recommended home cervical traction and a course of steroid 
therapy.  

The foregoing disease processes of the cervical spine and 
neurological deficits were medically associated to the 
service-connected cervical spine disorder by the December 
2002 VA examiner.  In the December 2002 VA examination 
report, the examiner noted that the veteran's current 
complaints were consistent with post traumatic degeneration 
of the neck.  The examiner referenced the private x-rays and 
MRI  that documented that the veteran had degeneration of the 
neck.  The examiner noted that the degenerative changes would 
be early for someone of the veteran's age.  Therefore, the 
examiner opined that it was more likely than not that the 
cervical degeneration and neck difficulties were related to 
the in-service motor vehicle accident that resulted in the 
service-connected cervical spine disorder. 

While the November 2000 private neurologist indicated that he 
hoped the veteran's symptoms were a "transient phenomenon" 
that could be improved with conservative measures, it is 
apparent from the December 2002 VA examination report that 
the veteran's neck disability is manifested by chronic left 
cervical radiculopathy.  The medical evidence documents 
recurring episodes of left cervical radiculopathy.  
Accordingly, the Board finds that the veteran's neck 
disability is analogous to an individual with moderate 
intervertebral disc syndrome which entitles him to a higher 
rating of 20 percent under the old rating criteria of 
Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

The Board, however, does not find that the symptomatology 
associated with the veteran's neck disability is analogous to 
an individual with severe intervertebral disc syndrome.  As 
previously discussed, the disease processes of the cervical 
spine reported in the private medial records and December 
2002 VA examination report were all described as "mild" or 
"minimal" in nature.  In particular, the November 2000 
private neurologist noted that the veteran had symptoms of 
left cervical radiculopathy without major pathologic changes 
in the cervical spine.  

Under the amended schedule for rating spine disabilities, a 
10 percent rating is assigned for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least one week but less than two weeks during the past 12 
months.  Amendment to Part 4.  A 20 percent rating is 
assigned for episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  
Id.  A 40 percent rating is assigned for episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  According to Note (1) under 
the amended schedule, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The medical evidence of record 
does not show that a physician prescribed the veteran bed 
rest and treatment for a certain duration of time at any time 
during the appeal period. 

The amended schedule also requires the Board's consideration 
of chronic orthopedic and neurological manifestations for 
purposes of determining whether a combination under § 4.25 of 
separate evaluations of such manifestations along with 
evaluations for all other disabilities will result in a 
higher evaluation.  The Board's consideration of chronic 
orthopedic manifestations was previously discussed.  In 
regard to neurological manifestations, Diagnostic Code 8520 
prescribes ratings for incomplete and complete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The medical evidence of record shows that no diagnosis has 
been made that the veteran suffers from incomplete or 
complete paralysis of the sciatic nerve or any other disease 
of the peripheral nerves.  Thus, an evaluation under 
Diagnostic Code 8520 or any other diagnostic code pertaining 
to the nervous system is not appropriate at this time.  It 
follows that a combination of the veteran's chronic 
orthopedic manifestations with neurological manifestations 
would not result in a higher evaluation pursuant to the new 
rating criteria under the amended schedule.

Accordingly, on the basis of all the evidence, the Board 
finds that the veteran's 
cervical spine disorder more closely approximates the 
criteria associated with a 20 percent evaluation under the 
old rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  The old rating criteria may be applied for the 
full period of the appeal despite the change in law.  
VAOPGCPREC 3-00.  The Board notes that the veteran's service-
connected disability has not been shown to be manifested by 
greater than the criteria associated with a 20 percent rating 
under Diagnostic Code 5293 during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's cervical spine disorder causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There are no medical records that show frequent periods of 
hospitalization.  The December 2002 VA examination report 
shows that the veteran reported that he was employed as a 
supervisor in a federal prison.  The Board emphasizes that 
the percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  In the instant case, to the extent 
that the veteran's cervical spine disorder interferes with 
his employability, the currently assigned 20 percent rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  The evidence shows that the veteran's 
disability interferes with his daily life activities, but 
there is no evidence that the veteran is unable to secure or 
follow a substantially gainful occupation solely as a result 
of his cervical spine disorder.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

A higher rating of 20 percent for cervical spine disorder is 
granted, subject to the controlling law and regulations 
governing the payment of monetary benefits.


REMAND

The veteran contends that the severity of the service-
connected residuals of fracture of the left foot is greater 
than is contemplated by the currently assigned rating of 10 
percent.  

The veteran underwent a VA examination in December 2002.  The 
examiner noted that the service-connected left foot injury 
would cause the decreased range of motion he found on 
examination.  The examiner also noted that the left foot 
injury was also likely to cause the sort of pain and 
discomfort that the veteran experienced during weight-bearing 
activity on that foot.  The examiner then indicated that he 
would obtain an x-ray to document the extent of degeneration 
and bony malalignment.  The Board observes that the results 
of the x-ray have not been associated with the claims file.  
The service medical records that show that the 1992 injury 
involved fractures of multiple toes as well as dislocation of 
the 5th metatarsophalangeal joint.  


Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected residuals of a fracture 
of the left foot.  The examination should 
include an x-ray of the left foot.  All 
other indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  
Please also ask the examiner to state 
whether the left foot disability is best 
described as "moderate," "moderately 
severe," or "severe."

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



